Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graves et al (US 2003/0024925) previously cited, in view of Muegge et a; (US 6,815,644) new cited.  Graves discloses speedcooking oven including a convection/ bake mode comprising the steps of receiving, by a controller (118, Figure 9) of the cooking appliance, an input indicating that the cooking appliance is to operate in the crisp reheat cycle (speedcook mode, par. 0041); receiving, by the controller (118) of the cooking appliance, an input indicating a food type of a food item to be crisp reheated within a cooking cavity of the cooking appliance in the crisp reheat cycle (par. 0041); accessing, by the controller (118), data that provides a plurality of crisp reheat instructions that each provide instructions for operating the cooking appliance in the crisp reheat cycle for an associated food type (par. 0041); retrieving, by the controller (118), a crisp reheat instruction from the plurality of crisp reheat instructions provided by the data based at least in part on the input indicating the food type of the food item to be crisp reheated within the cooking cavity (128) of the cooking appliance in the crisp reheat cycle (abstract, par. 0043, par, 0086); and activating, by the controller (118), each one of a microwave module, an upper heater module, a lower heater module, and a convection module of the cooking appliance to crisp reheat the food item in the crisp reheat cycle based at least in part on the retrieved crisp reheat instruction (Figures 20-21, par. 0069-par. 0072). However, Graves does not disclose the step of activating, by the controller at the same time, each one of a microwave module, an upper heater module, a lower heater module, and a convection module of the cooking appliance.  Muegge discloses step of activating, by the controller at the same time, each one of a microwave module, an upper heater module, a lower heater module, and a convection module of the cooking appliance (col. 8, lines 8-25).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Graves the step of activating, by the controller at the same time, each one of a microwave module, an upper heater module, a lower heater module, and a convection module of the cooking appliance as taught by Mugge in order to provide fast cooking with plurality of foods.  Regarding claims 12-15, Graves discloses the retrieved crisp reheat instruction comprises a cook time, a cycle time, and a power level for the microwave module, the upper heater module, the lower heater module, and the convection module (par. 0041-par. 0042 and par. 0070-par. 0076).  Regarding claims 16-17, Graves discloses at least two of the microwave modules, the upper heater module, the lower heater module, and the convection module of the cooking appliance are activated by the controller to crisp reheat the food item in the crisp reheat cycle based at least in part on the retrieved crisp reheat instruction (par. 0041-par. 0042 and par. 0086).  Regarding claims 18, Graves discloses a display device communicatively coupled with the controller to display a user message at a predetermined time during the crisp reheat cycle based at least in part on the retrieved crisp reheat instruction (par. 0041).
Claims 1-9 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not show or suggest the controller is further configured to: cause the display device to display a suggested cooking utensil for cooking the food item in the crisp reheat cycle based at least in part on the food type of the food item, and wherein the crisp reheat instruction retrieved from the plurality of crisp reheat instructions is based at least in part on whether the user has confirmed use of the suggested cooking utensil as recited in claims 1-9 and 20.
Response to Amendment
Applicant’s arguments with respect to claim(s) 1-10, 12-18 and 20 have been considered but are moot in new ground of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        October 17, 2022